Exhibit 10.1

 

[g198981kki001.gif]

 

August 23, 2012

 

James P. Connelly
777 E. Wisconsin Avenue
Milwaukee, WI  53202

 

RE:  Consulting Agreement for Healthcare System Outreach Services

 

Dear Jim:

 

This letter memorializes and serves as a contract regarding the terms and
conditions pursuant to which you agree to provide healthcare system outreach
services for Exact.  Please confirm your agreement to these terms and conditions
by signing where indicated below and returning the signed letter to Kevin
Conroy.

 

Business Issue

 

Exact’s commercialization strategy is dependent upon acceptance and adoption of
the CRC screening test at large group practices and leading healthcare
institutions.  To further this objective, we have a need for a highly
experienced and well respected advisor who has strong relationships with CEOs
and CMOs of large healthcare providers to provide expert assistance and
executive level access to key decision makers with regard to the
commercialization of our colon cancer screening product. In addition, the
advisor will work very closely with Exact’s Chief Commercial Officer, Laura
Stoltenberg, to provide insight and options with regard to the overall
communication plan and messaging to these institutions.

 

Services and Responsibilities

 

We propose that you provide such advisory services, in addition to your current
role as board chairman.  We believe your 20-years of experience as outside
general counsel to the American Group Medical Association can help accelerate
the achievement of Exact’s commercial objectives by:

 

·                  Making introductions to CEOs/CMOs with whom you have
long-standing professional and personal relationships,

 

·                  Helping Exact make the case for Cologuard’s adoption within
these institutions, and

 

·                  Providing counsel to Laura Stoltenberg regarding the
individual dynamics of institutions/prospective customers.

 

Other Terms and Conditions

 

The term of the contract would be twelve (12) months, terminable by either you
or Exact at any time for any reason.

 

[g198981kki002.gif]

 

--------------------------------------------------------------------------------


 

Over the term of the contract, in addition to the general advisory services
described above, you will provide:

 

·                  Feedback on Exact’s outreach and communication plan including
value propositions and key messaging to leading group practices and integrated
delivery networks.

 

·                  Outreach to the Top 12 opinion shapers, which may include,
but is not limited to:

 

·                  Personal outreach to CXO level contacts to introduce the
company and begin to establish a relationship.  Communication to personal
contacts as Exact reaches key milestones in the trial, approval and
commercialization process.

 

·                  Facilitation of meetings with the CXO office and sponsor for
the purpose of gaining market insight and establishing a shared objective of
eradicating colorectal cancer.

 

·                  Facilitation of stakeholder identification and understanding
of acceptance process, to include escalation if needed.

 

·                  Outreach to an additional 38 institutions, which may include,
but is not limited to:

 

·                  Personal outreach to introduce the company and facilitate
stakeholder identification.

 

Engagement Fees

 

You agree to dedicate one to two days per month for outreach activity for a
total of approximately 24 days per year. Actual hours per month will depend on
the outreach activity and need during a particular month.

 

The rate for your services will be $5,000 per month (pro-rated for any partial
months).  It is agreed that you will work on an as-needed basis through
completion of this engagement or unless Exact provides notice requesting an
amended schedule including terminating the agreement at any time.  You agree
that under this agreement, you are serving as a consultant and an independent
contractor, and not as an employee, officer or agent of Exact.

 

Out-of-pocket expenses are expected on this engagement. Reasonable,
out-of-pocket expenses (including transportation to Exact’s Madison location,
transportation to healthcare institutions, hotels, per diems, etc.) will be
billed at the actual amounts incurred, and will be in accordance with Exact’s
travel policies.

 

--------------------------------------------------------------------------------


 

In addition, Exact will issue an equity grant to you for restricted stock units
under the company’s equity plan equal in value to $50,000.00 upon your execution
of this agreement.  Such restricted stock units will vest one year following the
grant date.

 

 

Sincerely,

 

 

 

/s/ Lionel N. Sterling

 

 

 

Lionel N. Sterling

 

Chairman, Audit Committee

 

 

AGREED:

 

 

 

/s/ James P. Connelly

 

James P. Connelly

 

Date: August 27, 2012

 

 

--------------------------------------------------------------------------------